Citation Nr: 1236017	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  09-32 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sinusitis, rhino-sinusitis, and/or allergic rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and D.G.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to November 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Special Processing Unit (Tiger Team) at the Regional Office (RO) in Cleveland, Ohio, which denied service connection for hearing loss, tinnitus, prostatitis, and sinusitis.  

In July 2011, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge; a transcript of the hearing is of record.

In November 2011, the Board denied the Veteran's claims of service connection for a bilateral hearing loss disability, tinnitus, and a prostate disability.  The Board expanded the issue of service connection for sinusitis to include rhino-sinusitis and allergic rhinitis, and remanded the claim for additional development.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (A claim of service connection may include any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that VA obtains in support of the claim).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

1.  The Veteran noted a history of sinusitis at induction; however, his nose and sinuses were normal on clinical evaluation.  A diagnosis of chronic sinusitis is not shown by the record.

2.  Although the Veteran had an episode of acute rhino-sinusitis during service, he was not diagnosed as having a chronic disability; allergic rhinitis/chronic rhinitis did not develop until many years later and is not related to service.  


CONCLUSION OF LAW

Allergic rhinitis/chronic rhinitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA) 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a letter dated in September 2007, prior to the initial adjudication of the claim, the RO advised the claimant of the information necessary to substantiate the claim for service connection, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was told that the evidence must show a relationship between his current disabilities and an injury, disease or event in military service.  He was advised of various types of lay, medical, and employment evidence that could substantiate his service connection claims.  He was also provided with information regarding ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Moreover, it is noted that the Veteran presented testimony during a July 2011 Board hearing.  The Veterans Law Judge who conducted the hearing, in a discussion that was held off the record, advised the appellant as to what was required for a grant of service connection, potential evidentiary defects were identified and a suggestion for a cure was addressed.  The actions of the Veterans Law Judge supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  Service treatment records have been obtained.  VA and identified private treatment records were obtained.  A VA examination was provided in December 2011, and was based upon consideration of the Veteran's prior medical history, including service treatment records, and also contained a rationale for the opinion sufficient for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183. 

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things-(1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, a Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111, 1137 (West 2002); VAOPGCPREC 3-2003.  The presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 


Analysis

In this case, the Veteran claims that his current nasal or sinus condition was incurred in or aggravated by his military service.

The Veteran's service treatment records indicate that a pre-induction medical examination was conducted in December 1959.  On the Report of Medical History, the Veteran endorsed having had or now having ear, nose, and throat trouble, and sinusitis.  The Report of Medical Examination; however, indicates that his nose and sinuses were normal.  In November 1960, the Veteran was re-examined for induction purposes.  A physician reviewed and signed the Veteran's December 1959 Report of Medical History, noting that there was "no change in health."  The physician's summary also contains two stamps:  "childhood diseases-no sequelae" and "mild sinusitis."  The Report of Medical Examination; however, indicates his nose and sinuses were normal.  

As an initial matter, the Board finds that the presumption of soundness applies in these circumstances.  Although the Report of Medical History notes "mild sinusitis" under the physician's summary at induction, it is unclear whether the notation referred to a history of sinusitis or whether the Veteran had sinusitis at the time of the induction examination.  Because of the ambiguity, the Board finds that the reports of the physical examinations conducted in December 1959 and November 1960 are more probative as to the existence of any sinusitis at induction.  These examinations indicated that the Veteran's nose and sinuses were normal.  Therefore, the Veteran is presumed to have been in sound condition when he entered military service.  Furthermore, the Board finds that the record does not contain clear and unmistakable evidence that the Veteran had chronic sinusitis or any other nasal condition that pre-existed service.  

During military service, a January 1961 treatment note indicates that the Veteran complained of a morning cough and a stopped-up feeling in his right ear.  There was no otorrhea or otalgia.  The impression was rhino-sinusitis, acute.  At the Veteran's separation examination in September 1962, his nose and sinuses were normal.  

A July 1993 private treatment record from Kelsey-Seybold Clinic (Kelsey) reflects that the Veteran's nasal turbinates were not enlarged and that his oral mucosa was moist and pink.  An October 1995 record indicates that he had a runny nose and nasal congestion.  In August 2004, his head, eyes, ears, nose, and throat were noted to be clear.  In October 2005, his nose was noted to be clear.  

In an April 2008 letter, Dr. Solomos, a private physician at Kelsey, stated that the Veteran had a past medical history which included chronic rhinitis.  He said the Veteran had been evaluated and treated by his primary care physician at Kelsey for chronic rhinitis and that this condition began during military service.

A December 2008 VA outpatient treatment record notes that the Veteran complained of allergies.  He was advised to use Loratadine and Flunisolide nasal spray.  If there was no improvement, it was noted that he would be referred to ear, nose, and throat (ENT) clinic or the allergy clinic.

The report of a December 2011 VA examination reflects that the Veteran said he had a history of nasal congestion since "forever" and that although he indicated he had sinusitis at his induction examination, he was not sure if that was the condition he had.  He could not provide the examiner with a history of treatment since service, but said that he took over-the-counter medication and nasal drops.  X-rays of the sinuses indicated that the paranasal sinuses were well aerated and clear.  The bones were unremarkable.  The ethmoid sinuses were not adequately visualized.  The examiner diagnosed the Veteran as having allergic rhinitis and noted specifically that the Veteran did not have chronic sinusitis.  The examiner noted that the Veteran had one episode of rhino-sinusitis while on active duty and that there was no evidence that this condition became chronic or existed throughout the years.  The examiner also explained the relationship between sinusitis and rhinitis.  In conclusion, the examiner opined that the Veteran's current allergic rhinitis was not incurred in or aggravated by service, to include the episode of rhino-sinusitis therein.  

At the outset, the Board notes that the Veteran is competent to describe what he has personally experienced, including having had symptoms of nasal congestion since service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds his descriptions of current nasal symptoms credible, but not his assertions of having had nasal congestion since service (continuity of symptomatology).  In this regard, the Board points out that the Veteran's rhino-sinusitis episode in service was described as "acute," which is supported by the fact that his nose and sinuses were clinically normal at the time of his separation examination.  The evidence indicates Veteran complained of nasal congestion in October 1995, but he was not diagnosed with having a chronic condition and his nose was clear in August 2005 and October 2005.  The Board finds the contemporaneous medical evidence more probative than the Veteran's later assertions made in the course of filing a claim for benefits.  Furthermore, the first documented evidence of the Veteran having a diagnosis of chronic rhinitis is the April 2008 letter from Dr. Solomos-over 45 years after separation from service.  The Board notes that the passage of so many years between separation from active service and the objective documentation of a claimed disability is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board points out that although the evidence does not establish chronic disability during service or continuity of symptomatology, service connection may be granted for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In this regard, the Board acknowledges that competing medical competent evidence has been presented with respect to this issue and it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board, however, may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Here, as explained below, the Board finds the December 2011 VA examiner's conclusion that the Veteran's allergic rhinitis/rhinitis is not related to service is more probative than Dr. Solomos' opinion to the contrary.

In an April 2008 letter, Dr. Solomos opined that the Veteran's chronic rhinitis began during military service.  He did not provide a rationale for this opinion and did not cite any service treatment records that support this conclusion.  It appears that the opinion was based on the Veteran's self-reported history of continuity of symptomatology, which the Board finds not credible.  The Board notes that an opinion based on an inaccurate (or unsubstantiated) factual premise has limited, if any, probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  Furthermore, a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

On the other hand, the December 2011 VA examiner opined that the Veteran's allergic rhinitis/rhinitis was not incurred in or aggravated by military service, to include the episode of rhino-sinusitis therein.  The Board finds this opinion, which was made after an evaluation of the Veteran, a review of his claims file, referencing medical studies, and consideration of the Veteran's statements to be highly probative and competent evidence with respect to the question of whether the Veteran's current allergic rhinitis had its onset in service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions).  For these reasons, the Board finds the December 2011 VA examiner's opinion especially probative.  

The Board has also considered the Veteran's assertions that his current nasal congestion/rhinitis was incurred in or is otherwise related to service.  As a layperson, the Veteran is generally not capable of making medical conclusions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent his assertions are supported by Dr. Solomos' opinion, his statements are competent.  For the reasons discussed above, however, the Board finds that the Dr. Solomos' opinion lacks probative value and the weight of the evidence is against the claim for service connection.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application. 


ORDER

Entitlement to service connection for sinusitis, rhino-sinusitis, and/or allergic rhinitis is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


